          Case 1:19-cr-00109-JNP Document 1 Filed 11/06/19 Page 1 of 3




JOHN W. HUBER, United States Attorney (#7226)
CARLOS A.ESQUEDA, Assistant United States Attorney (#5386)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                        IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, NORTHERN DIVISION

  UNITED STATES OF AMERICA,              INDICTMENT

         Plaintiff,                      VIOS. COUNT 1, 18 U.S.C. § 2113(a),(d), ARMED
                                         BANK ROBBERY;
         vs.                             COUNT 2, 18 U.S.C. § 924(c), USING, CARRYING
                                         AND BRANDISHING A FIREARM DURING AND
  CHARLES NATHAN                         IN RELATION TO A CRIME OF VIOLENCE;
  ARRINGTON,                             COUNT 3, 18 U.S.C. § 922(g)(l), FELON IN
                                         POSSESSION OF FIREARMS AND
         Defendant.                      AMMUNITION·
                                                      '
                                         COUNT 4, 18 U.S.C. § 2113(a), BANK ROBBERY.'


                                                case: 1: 19-cr-00109
                                                Assigned To: Parrish, Jill N.
                                                Assign. Date: 11/6/2019
                                                Description:
       The Grand Jury Charges:

                                       COUNT 1
                                 (Armed Bank Robbery)
                                 18 U.S.C. § 2113(a), (d)

       On or about October 17, 2019, in the Northern Division of the District of Utah,

                           CHARLES NATHAN ARRINGTON,

the defendant herein, by force, violence, and intimidation did take from the person and

presence of others, employees of the Wells Fargo Bank, 1435 N. Hill Fi~ld, Layton, Utah,

U.S. Currency, belonging to and in the care, custody, control, management, and
         Case 1:19-cr-00109-JNP Document 1 Filed 11/06/19 Page 2 of 3




possession ofthe Wells Fargo Bank, a bank whose deposits are and on the date of the

robbery were then insured by the Federal Deposit Insurance Corporation (FDI,C); and in

committing and attempting to commit the above-described offense, did assault and put in

jeopardy the lives of others by the use of a dangerous weapon and device; all in violation

of 18 U.S.C. § 2113(a), (d).

                                       COUNT2
     (Using, Carrying and Brandishing a Firearm During and in Relation to a Crime of
                                       Violence)
                                   18 U.S.C. § 924(c)

       On or about October 17, 2019, in the Northern Division of the District of Utah,

                                               '
                               CHARLES NATHAN ARRINGTON,

the defendant herein, during and in relation to a crime of violence, that is, the armed bank

robbery described in Count 1 of this Indictment, knowingly used, carried and brandished

a fireann, that is, a .41 caliber revolver; all in violation of 18 U.S.C. § 924(c).

                                        COUNT3
                     (Felon in Possession of Firearms and Ammunition)
                                   18 u.s.c. § 922(g)(l)

       On or about October 17, 2019 through on or about October 24, 2019, in the

Central and Northern Divisions of the District of Utah,

                          CHARLES NATHAN ARRINGTON,
 ;                              ,,
the defendant herein, having previously and knowingly been convicted of a crime

punishable by imprisonment for more than one year (1) year, did knowingly possess

firearms and ammunition, to wit: a .41 caliber revolver and a 9mm handgun, and




                                               2
          Case 1:19-cr-00109-JNP Document 1 Filed 11/06/19 Page 3 of 3




associated ammunition, and the firearms and ammunition were in and affecting

commerce; all in violation of 18 U.S.C. § 922(g)(l}

                                        COUNT4
                                      (Bank Robbery)
                                    18 U.S.C. § 2113(a)

       On or about October 19, 2019, in the Northern Division of the District of Utah,

                           CHARLES NATHAN ARRINGTON,

the defendant herein, by force, violence, and intimidation did take from the person and

presence of others, employees of the Wells Fargo Bank, 250 N. Main Street, Kaysville,

Utah, U.S. Curren_cy, belonging to and in the care, custody, control, management, and

possession of the Wells Fargo Bank, a bank whose deposits are and on the date of the

robbery were then insured by the Federal Deposit Insurance Corporation (FDIC); all in

violation of 18 U.S.C. § 2113(a).



                                                A TRUE BILL:




                                                FOREPERS              RAND JURY

JOHN W. HUBER
United States Attorney




 =    0   A.ESQUEDA
          :ted States Attorney



                                            3
